EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Simon Booth (Registration No. 58,582) on March 24, 2021. 

The claims had been amended as following:

1.	(Currently amended) A method comprising:
identifying user contact accounts associated with a user account on a collaborative content management system
identifying a first set of event identifiers as a first event index based on the identified user contact accounts, wherein each event identifier of the first set of event identifiers corresponds to one content interaction event related to at least one of the identified user contact accounts in the collaborative content management system; 
identifying a second set of event identifiers as a second event index based on a shared namespace identifier of the user account, wherein the shared namespace identifier defines an access permission for content of the user contact accounts in the collaborative content management system, wherein each event identifier of the second event index corresponds to one content interaction event by at least one of the user contact accounts;
matching same event identifiers  to identify a common set of event identifiers
obtaining content interaction events based on the common set of event identifiers, wherein each event of the obtained content interaction events corresponds to one content interaction event record in the collaborative content management system; and
providing, to a user interface on a client device associated with the user account, a contact activity feed identifying the obtained content interaction events.



calculating priorities for the user contact accounts based on a respective amount of activity between the user account and each user contact account; and
based on the priorities, identifying a subset of the user contact accounts, the subset having one or more threshold priorities.

3.	(Currently amended) The method of claim 1, wherein the contact activity feed comprises a visual indication of one or more content items associated with the obtained content interaction events.
	
4.	(Currently amended) The method of claim 1, further comprising:
grouping those of the obtained content interaction events that are associated with a same content item to yield an event grouping; and
providing, to the user interface on the client device associated with the user account, an indication of the event grouping.

5.	(Currently amended) The method of claim 1, wherein providing the contact activity feed comprises providing an indication of a chronological order of the obtained content interaction events.

obtained content interaction events comprise shared content items on the collaborative content management system. 

7.	(Currently amended) The method of claim 1, wherein providing the contact activity feed comprises providing respective profile images associated with the respective contacts

8.	(Previously Presented) The method of claim 1, further comprising: 
providing, to the user interface on the client device associated with the user account, respective contact activity updates associated with at least one of the user contact accounts, the respective contact activity updates identifying new content interaction events associated with at least one content item for which the user account has the access permission on the collaborative content management system.

9.	(Previously Presented) The method of claim 1, wherein providing the contact activity feed comprises:
causing the user interface to display, via the contact activity feed, a respective profile image of a contact from the respective user contact accounts and activity 

10.	(Previously presented) The method of claim 9, further comprising:	
causing the user interface to display, via the contact activity feed, an indication of a respective interaction between the contact and one or more applications, the indication identifying the one or more applications and the respective interaction between the contact and the one or more applications; 	
receiving, from the client device, a request to interact with the contact via an application from the one or more applications; 
causing the client device to initiate an interaction between the user account and the contact via the application; and
causing the client device to display the interaction via the user interface.

11.	(Currently amended) A non-transitory computer-readable medium comprising: 	
instructions stored therein which, when executed by one or more processors, cause the one or more processors to:

identify a first set of event identifiers as a first event index based on the identified user contact accounts, wherein each event identifier of the first set of event identifiers corresponds to one content interaction event related to at least one of the identified user contact accounts in the collaborative content management system;
identify a second set of event identifiers as a second event index based on a shared namespace identifier of the user account, wherein the shared namespace identifier defines an access permission for content of the user contact accounts in the collaborative content management system, wherein each event identifier of the second event index corresponds to one content interaction event by at least one of the user contact accounts; 
match same event identifiers in the first set of event identifiers and  event identifiers to identify a common set of event identifiers; 
obtain content interaction events based on the common set of event identifiers, wherein each event of the obtained content interaction events corresponds to one content interaction event record in the collaborative content management system; and
provide, to a user interface on a client device associated with the user account, a contact activity feed identifying the obtained content interaction events.

12.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein identifying the user contact accounts comprises: 
calculating priorities for the user contact accounts based on a respective amount of activity between the user account and each contact; and
based on the priorities, identifying a subset of the user contact accounts, the subset having one or more threshold priorities.

13.	(Currently amended) The non-transitory computer-readable medium of claim 11, wherein the contact activity feed presents  obtained content interaction events, and wherein the one or more content items comprise shared content items shared with the user account on the collaborative content management system.

14.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein providing the contact activity feed comprises: 
providing respective profile images associated with the respective user contact accounts; and
providing respective contact activity updates associated with at least one of the user contact accounts, the respective contact activity updates identifying new content interaction events associated with at least one content item the user account is authorized to access at the collaborative content management system.

15.	(Previously Presented) The non-transitory computer-readable medium of claim 11, wherein providing the contact activity feed comprises:	
causing the user interface to display, via the contact activity feed, a respective profile image of a contact from the respective user contact accounts and activity information associated with the contact, the activity information comprising a description of a subset of content interaction events associated with the contact, the activity information excluding one or more content interaction events associated with the contact involving a respective interaction between the contact and one or more respective content items for which the user account does not have access permission on the collaborative content management system, the description identifying, for each content interaction event, at least one of an event time, a respective content item associated with the content interaction event, an event type, or one or more links associated with the content interaction event.

16.	(Previously presented) The non-transitory computer readable medium of claim 15, storing additional instructions which, when executed by the one or more processors, cause the one or more processors to:
cause a first application on the client device to display, via the user interface, the contact activity feed and an indication of a respective interaction between the contact and one or more applications, the indication identifying the one or more applications and the respective interaction between the contact and one or more applications; 
receive, from the client device, a request to interact with the contact via a second application from the one or more applications; 
cause the client device to initiate an interaction between the user account and the contact via the second application; and
cause the first application on the client device to display the interaction via the user interface.

17.	(Currently amended) A system comprising:
one or more processors; and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to:
identify user contact accounts associated with a user account on a collaborative content management system;
obtain a first set of interactions as a first event index based on the identified user contact accounts, wherein each interaction of the first set of interactions corresponds to one content interaction event related to at least one of the identified user contact accounts in the collaborative content management system;
determine a second set of interactions as a second event index based on a shared namespace identifier of the user account, wherein the shared namespace identifier defines an access permission for content of the user contact accounts in the collaborative content management system, wherein each event identifier of the second event index corresponds to one content interaction event by at least one of the user contact accounts;
match same event identifiers in the first set of interactions and the second set of interactions to identify common interactions from the first set of interactions
obtain interactions based on the common interactions, wherein each interaction of the obtained interactions corresponds to one content interaction event record in the collaborative content management system; and
provide, to a user interface on a client device associated with the user account, a contact activity feed identifying the obtained interactions. 

18.	(Previously Presented) The system of claim 17, wherein providing the contact activity feed comprises: 


19.	(Previously Presented) The system of claim 17, wherein providing the contact activity feed comprises:	
causing the user interface to display, via the contact activity feed, a respective profile image of a contact from the respective user contact accounts and activity information associated with the contact, the activity information comprising a description of one or more of the first set of interactions associated with the contact, the description identifying, for each interaction, at least one of a time of interaction, a respective content item associated with the interaction, a type of interaction, and one or more links associated with the interaction.

20.	(Previously presented) The system of claim 19, the at least one computer-readable storage medium storing additional instructions which, when executed by the one or more processors, cause the system to:	
cause the user interface to display, via the contact activity feed, an indication of a respective interaction between the contact and one or more applications, the indication identifying the one or more applications and the respective interaction between the contact and one or more applications; 

cause the client device to initiate a collaboration session between the user account and the contact via the application; and
cause the client device to display activity from the collaboration session via the user interface.

21. 	(Previously presented) The method of claim 1, wherein the second set of event identifiers is associated with a subset of all content items that the user account has access to.

22. 	(Currently amended) The method of claim 1, wherein the first event index and the second event index are traversed in parallel. 

23.	(Currently amended) The method of claim 1, wherein the first index comprises an index of key-value pairs based on user identifiers and the second index comprises an index of key-value pairs based on a namespace identifier.


The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11 and 17 when , especially the concept of identifying a first set of event identifiers as a first event index based on the identified user contact accounts, wherein each event identifier of the first set of event identifiers corresponds to one content interaction event related to at least one of the identified user contact accounts in the collaborative content management system; identifying a second set of event identifiers as a second event index based on a shared namespace identifier of the user account, wherein the shared namespace identifier defines an access permission for content of the user contact accounts in the collaborative content management system, wherein each event identifier of the second event index corresponds to one content interaction event by at least one of the user contact accounts; matching same event identifiers in the first set of event identifiers and the second set of event identifiers to identify a common set of event identifiers; obtaining content interaction events based on the common set of event identifiers, wherein each event of the obtained content interaction events corresponds to one content interaction event record in the collaborative content management system.

At best the prior arts of record, specifically, CHAN (US 20150134693 A1) teaches a computer implemented method of displaying only user feed items as the user's personal user feed with events associated with a system content object  that the user is authorized to access (see paragraph [0057],  paragraph [0072]). Vikramaratne (US 20190108271 A1) teaches for a collaboration system, to identify a plurality of users interacting, then collect a set of event records corresponding to interaction events associated with the users, and to present the user with only relevant event records 

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11, and 17 as a whole.

Thus, claims 1, 11 and 17 are allowed over the prior arts of record. Dependent claims 2-10, 12-16, and 18-23 are also allowable due to its dependency of independent claims 1, 11, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W./

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143